Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 5, 2020

                                            No. 04-20-00044-CV

                                          IN RE Kiera MATHIS

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On January 23, 2020, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 5, 2020.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-PA-01737, styled In the Interest of C.W., N.M., and M.S., Children,
pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Charles E. Montemayor presiding.